t c no united_states tax_court john l seymour petitioner v commissioner of internal revenue respondent docket no filed date p deducted the amount of interest_paid to his former spouse on an indebtedness which he incurred incident to their divorce p claimed that the indebtedness was properly allocable to investment passive_activity and qualified_residence indebtedness based on certain assets acquired pursuant to a decree of divorce r disallowed such deduction on the ground that sec_1041 i r c requires p's interest_expense to be characterized as personal_interest under sec_163 i r c held sec_1041 i r c has no relevance to the proper characterization of interest on indebtedness incurred incident_to_divorce thomas j thomas for petitioner leonard t provenzale for respondent ruwe judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number -- big_number after concessions the issues for decision are whether interest petitioner paid to his former spouse pursuant to a decree of divorce is nondeductible personal_interest under sec_163 and whether petitioner is liable for the additions to tax under sec_6654 for the taxable years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and stipulation of settled issues are incorporated herein by this reference petitioner resided in palm beach gardens florida at the time he filed his petition by final judgment of dissolution of marriage dated date the divorce decree the florida circuit_court of the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules on practice and procedure fifteenth judicial circuit in and for palm beach county dissolved the marriage between petitioner and katherine s seymour in connection with their divorce petitioner and mrs seymour entered into a separation and property settlement agreement on date the property settlement agreement which was subsequently incorporated into the divorce decree the property settlement agreement required that mrs seymour convey to petitioner the following assets a the wife's class a and class b stock in pepsi-cola bottling company of selma inc b the wife's interest in the pepsi-cola land and building located in selma alabama c the wife's interest in the marital homeplace located pincite2 palmwood road palm beach gardens florida under the terms of the property settlement agreement petitioner was required to pay to mrs seymour the sum of dollar_figure payable as follows 2the property settlement agreement also required petitioner to convey percent of his 25-percent beneficial_interest in the seymour trust petitioner's 25-percent beneficial_interest in the seymour trust had a current value of not less than dollar_figure the property settlement agreement also required petitioner to assume mrs seymour's debts which according to petitioner's calculations totaled dollar_figure finally the property settlement agreement required that petitioner pay dollar_figure in attorney's_fees and accounting service fees incurred by mrs seymour incident to their divorce a dollar_figure within thirty days of the date of the execution of this agreement in current funds b the balance of dollar_figure over a period of ten years bearing interest at the rate of the first three years shall be payable interest only in equal semi-annual payments payable june and december each year the first payment shall be due_date the remaining seven years of the term of the note will be paid_by the husband in equal semi- annual payments payable june and december each year of principal and interest on date petitioner executed a promissory note naming mrs seymour as the holder and containing payment provisions similar to those reflected in the property settlement agreement to secure the promissory note petitioner conveyed to mrs seymour a mortgage deed on the residence located in palm beach gardens florida the mortgage deed conveyed to mrs seymour was subordinate to a preexisting mortgage on the property during the years in issue petitioner made the following payments consisting of principal and interest to mrs seymour date principal interest total_payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure 3the first payment on the promissory note was not due until date petitioner failed to file timely federal_income_tax returns for the taxable years and on date respondent issued separate notices of deficiency to petitioner for the and taxable years on date petitioner submitted federal_income_tax returns form sec_1040 for the taxable years and on schedules a of the form sec_1040 petitioner deducted dollar_figure and dollar_figure as investment_interest for and respectively opinion after concessions the principal issue in this case involves the application of sec_163 and sec_1041 to interest that petitioner paid in and on indebtedness to his former spouse sec_163 provides the general_rule that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness however as an exception to this general_rule sec_163 provides that in the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest which is paid_or_accrued during the taxable_year pursuant to sec_163 personal_interest does not include interest which is investment_interest interest which is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer passive_activity interest or qualified_residence_interest the term investment_interest is defined to mean interest which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 however investment_interest does not include any qualified_residence_interest or any interest taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer sec_163 in general the deduction for investment_interest is limited to the noncorporate taxpayer's net_investment_income for the taxable_year sec_163 sec_163 provides for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter other than-- a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee b any investment_interest within the meaning of subsection d c any interest which is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer d any qualified_residence_interest within the meaning of paragraph and e any interest payable under sec_6601 on any unpaid portion of the tax imposed by sec_2001 for the period during which an extension of time for payment of such tax is in effect under sec_6163 or sec_6166 or under sec_6166a as in effect before its repeal by the economic_recovery_tax_act_of_1981 interest allocated to a passive_activity within the meaning of sec_469 will be taken into account in determining the income or loss from such activity and therefore is not subject_to the limitations of sec_163 sec_163 however the interest_expense will be subject_to possible disallowance under the passive_activity_loss limitation of sec_469 for the purposes of applying the passive loss limitation of sec_469 and the nonbusiness interest limitations of sec_163 and h sec_1_163-8t temporary income_tax regs fed reg date prescribes rules for the proper allocation of an interest_expense in general an interest_expense is allocated in the same manner as the related debt is allocated ie tracing the proceeds of the debt sec_1 8t a temporary income_tax regs supra sec_1 8t c temporary income_tax regs fed reg date provides debt is allocated to expenditures in accordance with the use of the debt proceeds and except as provided in paragraph m of this section interest_expense accruing on a debt during any period is allocated to expenditures in the same manner as the debt is allocated from time to time during such period except as provided in paragraph m of this section debt proceeds and related interest_expense are allocated solely by reference to the use of such proceeds and the allocation is not affected by the use of an interest in any property to secure the repayment of such debt or interest if the taxpayer incurs a debt in consideration for the sale or use of property or takes property subject_to a debt and no debt proceeds are disbursed to the taxpayer the debt is treated as if the taxpayer used an amount of the debt proceeds equal to the balance of the outstanding debt to make an expenditure for such property sec_1_163-8t temporary income_tax regs fed reg date petitioner contends that the interest he paid to mrs seymour is properly allocable to the assets he received from her incident to their divorce respondent contends that because the assets were transferred incident to a divorce the treatment of the transaction under sec_1041 prevents the allocation of petitioner's indebtedness to such assets and the interest should be allocated to his personal obligation and thus characterized as nondeductible personal_interest under sec_163 sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to a spouse or former spouse if the transfer is incident_to_divorce see 98_tc_368 gibbs v commissioner tcmemo_1997_196 in the case of such a transfer sec_1041 provides that the property shall be treated as acquired by the transferee by gift and the basis of the property shall be the adjusted_basis of the transferor respondent appears to argue that since sec_1041 provides that transfers incident to a divorce are to be treated as gifts any debt incurred with respect to such transfers cannot be allocated to the property acquired we do not agree in gibbs v commissioner supra the taxpayer failed to include as income the amount of interest she received from her former spouse pursuant to a decree of divorce although the taxpayer conceded that a portion of each payment she received represented interest she argued that the payments received from her former spouse were in exchange for her interest in certain property transferred incident_to_divorce and thus excludable from her income under sec_1041 in gibbs v commissioner supra we stated that the interest portion of the payments the taxpayer received pursuant to the divorce decree and any gain she might have realized upon the transfer of the property to her former spouse are two distinct items that give rise to separate federal_income_tax consequences consequently we held that sec_1041 has no application to the interest portion of the payments received by the taxpayer and that such interest must be included in the taxpayer's income in the year received id in notice_88_74 1988_2_cb_385 the internal_revenue_service irs announced that for debt incurred to acquire an interest in a residence incident_to_divorce or legal_separation regulations will provide that in general such debt will be eligible to be treated as debt incurred in acquiring a residence for purposes of sec_163 without regard to the treatment of the transaction under sec_1041 although regulations concerning this issue have not been adopted further indication of the irs's position may be found in private letter rulings in priv ltr rul date the taxpayer incurred a debt the proceeds of which were paid to the taxpayer's former spouse pursuant to a marital settlement agreement in return the taxpayer received the principal_residence which in turn was used as security for the debt citing notice_88_74 supra the irs concluded that the interest on the debt will be qualified_residence_interest for purposes of sec_163 and that the taxpayer may deduct such 5notice 1988_2_cb_385 further states this announcement serves as an 'administrative pronouncement' as that term is described in sec_1 b of the regulations and may be relied upon to the same extent as a revenue_ruling or revenue_procedure 6see sec_1_163-10t temporary income_tax regs fed reg date sec_1_163-10t temporary income_tax regs fed reg date addresses the issue of what portion of an interest_expense on an indebtedness secured_by a qualified_residence constitutes qualified_residence_interest however this regulation does not reflect the amendments of the revenue act nor does it address circumstances involving a transfer of a qualified_residence between spouses incident to a divorce 7although private letter rulings are not precedent sec_6110 they do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 369_us_672 see 452_us_247 97_tc_74 n 96_tc_675 amount subject_to the limitations of sec_163 and the provisions of sec_1_163-8t temporary income_tax regs fed reg date to the extent applicable priv ltr rul date see also priv ltr rul date concluding that sec_1041 does not apply to characterize interest_expense on loan proceeds allocable to investment expenditures as personal_interest for purposes of sec_163 finally the historical language of sec_163 reveals that sec_1041 and its treatment of gain_or_loss on the transfer of property incident_to_divorce is disregarded in allocating an interest_expense prior to the amendments made by the omnibus budget reconciliation act of obra-87 publaw_100_203 101_stat_1330 that apply to the present case sec_163 limited qualified_residence_interest in general to an amount incurred on a debt that did not exceed the taxpayer's basis in the residence see tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the obra-87 amended the definition of qualified_residence_interest that is treated as deductible the provisions of the obra-87 apply to taxable years beginning after date and thus apply here however for any taxable_year beginning in section c of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 provided that in certain circumstances involving a transfer of a qualified_residence between spouses incident to a divorce or legal_separation the basis limitation on debt contained in sec_511 of the tax_reform_act_of_1986 may be increased by the amount of secured_indebtedness incurred by a spouse in connection with the acquisition of the other spouse's interest in the residence although enacted subsequent to the obra-87 the 8sec c of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 provides a for purposes of applying sec_163 of the 1986_code to any taxable_year beginning during if incident to a divorce or legal separation-- i an individual acquires the interest of a spouse or former spouse in a qualified_residence in a transfer to which sec_1041 of the 1986_code applies and ii such individual incurs indebtedness which is secured_by such qualified_residence the amount determined under paragraph b ii i of sec_163 of the 1986_code as in effect before the amendments made by the revenue_act_of_1987 with respect to such qualified_residence shall be increased by the amount determined under subparagraph b b the amount determined under this subparagraph shall be equal to the excess if any of-- i the lesser_of the amount of the indebtedness described in subparagraph a ii or the fair_market_value of the spouse's or former spouse's interest in the qualified_residence as of the time of the transfer over ii the basis of the spouse or former spouse in such interest in such residence adjusted only by the cost of any continued provisions of this subsection of tamra were treated as having been enacted immediately before the enactment of the obra-87 tamra sec c 102_stat_3392 therefore this amendment had only limited application however it is apparent that congress did not view sec_1041 as requiring the characterization of interest on indebtedness incurred incident_to_divorce as personal_interest based on the foregoing we hold that sec_1041 does not require petitioner's indebtedness to his former wife to be characterized as personal_interest for purposes of sec_163 nevertheless our resolution of this issue does not determine whether petitioner is entitled to deduct the interest payments on such indebtedness unless the interest is properly characterized as investment_interest passive_activity interest or qualified_residence_interest petitioner's interest_expense may still be personal under sec_163 and thus not deductible sec_1_163-9t temporary income_tax regs fed reg date petitioner contends that the indebtedness to mrs seymour was secured_by a mortgage on his residence and that a portion of the interest arising from that indebtedness was qualified_residence_interest and properly deductible sec_1 continued improvements to such residence 9respondent does not contest that the mortgage deed securing continued 8t m temporary income_tax regs fed reg date provides qualified_residence_interest within the meaning of sec_163 is allowable as a deduction without regard to the manner in which such interest_expense is allocated under the rules of this section in addition qualified_residence_interest is not taken into account in determining the income or loss from any activity for purposes of sec_469 or in determining the amount of investment_interest for purposes of sec_163 because qualified_residence_interest is not taken into account in determining passive interest or investment_interest we must first determine what amount if any of petitioner's interest_expense is properly characterized as qualified_residence_interest under sec_163 sec_163 defines qualified_residence_interest as any interest which is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer the term acquisition_indebtedness includes any indebtedness which is secured_by a qualified_residence and which is incurred in acquiring constructing or substantially improving such residence sec_163 the total amount treated as acquisition continued the indebtedness satisfies the definition of secured debt under sec_1_163-10t temporary income_tax regs fed reg date or that petitioner's residence meets the definition of qualified_residence under sec_1_163-10t temporary income_tax regs fed reg date indebtedness may not exceed dollar_figure million or dollar_figure for married taxpayers filing separately sec_163 in addition to stating that sec_1041 will be disregarded in determining the eligibility of acquisition_indebtedness notice_88_74 1988_2_cb_385 also provides guidance concerning what is meant by acquisition_indebtedness notice_88_74 c b pincite states regulations will provide for purposes of sec_163 that a debt may be treated as incurred in acquiring constructing or substantially improving a residence of the taxpayer to the extent that the proceeds of the debt are used within the meaning of sec_1_163-8t to acquire construct or substantially improve the residence notwithstanding the tracing_rules of sec_1_163-8t in the case of the acquisition of a residence debt may be treated as incurred to acquire the residence to the extent of expenditures to acquire the residence made within days before or after the date that the debt is incurred the total amount of debt which may be treated as debt incurred in acquiring constructing or substantially improving a residence may not exceed the cost of the residence including the cost of any improvements therefore debt secured_by the residence will be treated as acquisition_indebtedness either under the normal tracing_rules of sec_1_163-8t temporary income_tax regs fed reg date or as an alternative any debt may be treated as incurred to acquire the residence to the extent of expenditures to acquire the residence made within days before or after the date the debt was incurred in addition notice_88_74 supra provides that a single debt may qualify as partially acquisition and partially home_equity_indebtedness in general home_equity_indebtedness is any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent that the total debt does not exceed the fair_market_value of the residence less the acquisition_indebtedness associated with such residence sec_163 the limit on home_equity_indebtedness is dollar_figure or dollar_figure for married taxpayers filing separately id with these rules in mind we turn now to the proper allocation of petitioner's interest_expense petitioner contends that the interest should be allocated among the assets received from his former spouse in proportion to the fair_market_value of each asset at the time of transferdollar_figure petitioner suggests in his 10petitioner appears to rely upon notice_89_35 1989_1_cb_675 which provides special interest allocation rules for investors who own shares in partnerships or s_corporations notice_89_35 c b pincite provides reasonable methods of allocating debt among the assets of a passthrough_entity ordinarily include a pro-rata allocation based on the fair_market_value book_value or adjusted_basis of the assets reduced by any debt of the passthrough_entity or the owner allocated to such assets for purposes of this notice the determination of continued brief that the interest be characterized and allocated in the following pro_rata manner percent of fmv of each asset in character divided by fmv of asset of interest total assets interest interest class a stock1 investment dollar_figure dollar_figure class b stock2 investment dollar_figure dollar_figure palm beach house3 qualified dollar_figure dollar_figure residence rental real_estate passive dollar_figure dollar_figure in selma alabama4 activity rental real_estate passive dollar_figure dollar_figure in denver colorado5 activity total dollar_figure dollar_figure 1the class a stock consisted of shares in pepsi-cola bottling co of selma inc which petitioner valued at dollar_figure 2the class b stock consisted of shares in pepsi-cola bottling co of selma inc which petitioner valued at dollar_figure 3the residence located in palm beach gardens florida was valued at dollar_figure this residence was encumbered by a mortgage securing a preexisting debt with a remaining balance of dollar_figure 4the land and building located in selma alabama was valued at dollar_figure and leased to the pepsi-cola bottling co of selma inc according to the property settlement agreement this land was encumbered by a mortgage securing a debt in the amount of dollar_figure 5petitioner testified that he purchased a rental house in denver colorado in for dollar_figure this property was titled in petitioner's name prior to his divorce we have several concerns regarding petitioner's proposed allocation first petitioner does not allocate the interest among all assets he received from mrs seymour in accordance continued whether a particular method of allocating debt proceeds used to purchase an interest in or to make a capital_contribution to a passthrough_entity is reasonable depends on the facts and circumstances including without limitation whether the taxpayer consistently applies the method from year to year with sec_1_163-8t temporary income_tax regs fed reg date according to the property settlement agreement and financial statements provided by petitioner he received assets including certain household furnishings mrs seymour's interest in two automobiles and her interest in a tax_refund for petitioner's proposed allocation does not allocate indebtedness to any of these assets second we find petitioner's allocation of part of the indebtedness to the denver colorado rental real_estate inappropriate the financial statements petitioner submitted as well as petitioner's own testimony indicate that mrs seymour had no interest in this asset prior to their divorce in addition the property settlement agreement does not provide for or even refer to any property located in denver colorado consequently no amount of indebtedness or interest should be allocated to this asset under sec_1_163-8t temporary income_tax regs fed reg date finally petitioner's suggested allocation disregards the provisions of sec_163 and the guidance provided by notice_88_74 1988_2_cb_385 concerning the characterization of qualified_residence_interest we determine that the proper allocation of petitioner's indebtedness to his residence must be made in accordance with this guidance the remaining indebtedness must be allocated among all other assets petitioner received incident to the property settlement agreement pursuant to sec_1_163-8t temporary income_tax regs fed reg date we believe that the proper allocation of petitioner's interest_expense can be mutually resolved and expect the parties to enter a stipulated computation to that effect respondent also determined that petitioner is liable for additions to tax under sec_6654 for failure to pay estimated income_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual subject_to certain exceptions provided by statute this addition_to_tax is otherwise automatic if the amounts of the withholdings and estimated_tax payments do not equal statutorily designated amounts 99_tc_202 75_tc_1 petitioner failed to produce any evidence that would tend to show that any of the statutory exceptions should apply or that respondent's determination of petitioner's liability for the addition_to_tax under sec_6654 is in error consequently because petitioner failed to make any estimated_tax payments during the years in issue we hold that he is liable for the additions to tax under sec_6654 for and an appropriate order will be issued
